Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule prohibiting inmates from displaying unauthorized organizational insignia. A correction officer had confiscated two photographs showing petitioner displaying what appeared to be a gang hand signal. The determination of guilt was affirmed upon administrative appeal and petitioner thereafter commenced this CPLR article 78 proceeding.
We confirm. Contrary to petitioner’s argument, the misbehavior report, combined with the photographs and the testimony adduced at the hearing, provide substantial evidence of his guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966).
We have examined petitioner’s remaining claim of Hearing Officer bias and note that it has been waived due to petitioner’s failure to voice an appropriate objection (see, Matter of Pagan v Selsky, 262 AD2d 683).
Mikoll, J. P., Crew III, Spain, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.